            Case 1:17-cv-02230-VSB Document 38 Filed 04/15/19 Page 1 of 3



 CHAITMAN LLP
 Helen Davis Chaitman, Esq.
 Lance Gotthoffer, Esq.
 465 Park Ave
 New York, New York 10022
 Phone & Fax: (888) 759-1114
 hchaitman@chaitmanllp.com
 lgotthoffer@chaitmanllp.com

 Attorneys for Appellants Susanne Stone Marshall, Adele
 Fox, Marsha Peshkin, and Russell Oasis, Individually
 and on behalf of a class of similarly situated Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SECURITIES INVESTOR PROTECTION
CORPORATION,
                                            Plaintiff,       Adv. Pro. No. 08-1789 (SMB)

                v.                                           SIPA LIQUIDATION

                                                             (Substantively Consolidated)
BERNARD L. MADOFF INVESTMENT
SECURITIES LLC,
                                          Defendant.


In re:

BERNARD L. MADOFF,
                                              Debtor.


SUSANNE STONE MARSHALL, ADELE FOX,                           Adv. Pro. No. 15-01293 (SMB)
MARSHA PESHKIN, and RUSSELL OASIS,

                                Plaintiffs/Appellants,

                v.

CAPITAL GROWTH COMPANY; DECISIONS,
INC.; FAVORITE FUNDS; JA PRIMARY LIMITED                     Case No: 1-17-cv-02230 (VSB)
PARTNERSHIP;     JA    SPECIAL   LIMITED
PARTNERSHIP; JAB PARTNERSHIP; JEMW
PARTNERSHIP;     JF  PARTNERSHIP;    JFM
INVESTMENT COMPANIES; JLN PARTNERSHIP;
JMP LIMITED PARTNERSHIP; JEFFRY M.


{00039759 4 }                                   1
            Case 1:17-cv-02230-VSB Document 38 Filed 04/15/19 Page 2 of 3




PICOWER SPECIAL COMPANY; JEFFRY M.
PICOWER, P.C.; THE PICOWER FOUNDATION;
THE PICOWER INSTITUTE OF MEDICAL
RESEARCH; THE TRUST F/B/O GABRIELLE H.
PICOWER; BARBARA PICOWER, individually, and
as Executor of the Estate of Jeffry M. Picower, and as
Trustee for the Picower Foundation and for the Trust
f/b/o Gabrielle H. Picower; and IRVING H. PICARD,
Trustee for the Liquidation of Bernard L. Madoff
Investment Securities LLC,

                                Defendants/Appellees.



   NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS FOR THE
                           SECOND CIRCUIT

         PLEASE TAKE NOTICE that Plaintiffs/Appellants, Susanne Stone Marshall, Adele Fox,

Marsha Peshkin, and Russell Oasis, appeal as of right to the United States Court of Appeals for

the Second Circuit from the final judgment of the District Court for the Southern District of New

York (Hon. Vernon S. Broderick), entered in this case on the 20th day of March, 2019, from which

the Court’s Opinion and Order dated the 19th day of March, 2019 (Doc. Nos. 36 and 35,

respectively) affirmed the Decision of the United States Bankruptcy Court for the Southern District

of New York (Hon. Stuart M. Bernstein) entered in the above-referenced proceeding dated the 7th

day of March, 2017 denying Plaintiffs’ motion for declaratory judgment and dismissing

Plaintiffs’/Appellants’ complaint (Doc. No. 49).

         The parties to the judgment appealed from and the names and addresses of their respective

attorneys are as follows:

 Baker & Hostetler LLP
 David J. Sheehan, Esq.
 Tracy L. Cole, Esq.
 Keith R. Murphy, Esq.
 Amy Vanderwal, Esq.
 Ferve Ozturk, Esq.



{00039759 4 }                                      2
            Case 1:17-cv-02230-VSB Document 38 Filed 04/15/19 Page 3 of 3



 45 Rockefeller Plaza
 New York, NY 10111
 Telephone: 212-589-4688

 Attorneys for Defendant/Appellee Irving H Picard, Trustee for the Substantively Consolidated
 SIPA Liquidation of Bernard L. Madoff Investment Securities LLC and Bernard L. Madoff

 Chaitman LLP
 Helen Davis Chaitman, Esq.
 Lance Gotthoffer, Esq.
 465 Park Avenue
 New York, NY 10022
 Telephone: 888-759-1114

 Attorneys for Plaintiffs/Appellants Susanne Stone Marshall, Adele Fox, Marsha Peshkin and
 Russell Oasis, individually and similarly situated class

 Schulte Roth & Zabel LLP
 William D. Zabel, Esq.
 Jennifer M. Opheim, Esq.
 919 Third Avenue
 New York, NY 10022
 Telephone: 212-756-2000

 Attorneys for Defendants/Appellees Capital Growth Company; Decisions, Inc.; Favorite Funds;
 JA Primary Limited Partnership; JA Special Limited Partnership; JAB Partnership; JEMW
 Partnership; JF Partnership; JFM Investment Companies; JLN Partnership; JMP Limited
 Partnership; Jeffry M. Picower Special Company; Jeffry M. Picower, P.C.; The Picower
 Foundation; The Picower Institute of Medical Research; The Trust F/B/O Gabrielle H. Picower;
 Barbara Picower, individually, and as Executor of the Estate of Jeffry M. Picower, and as
 Trustee for the Picower Foundation and for the Trust f/b/o Gabrielle H. Picower


Dated: April 15, 2019

                                                      CHAITMAN LLP

                                                      /s/ Helen Davis Chaitman
                                                      Helen Davis Chaitman Esq.
                                                      Lance Gotthoffer, Esq.
                                                      465 Park Avenue
                                                      New York, New York 10022
                                                      Telephone: 888-759-1114
                                                      Facsimile: 888-759-1114
                                                      hchaitman@chaitmanllp.com

                                                      Attorneys for Appellants


{00039759 4 }                                 3
